Order, Supreme Court, New York County (Karen S. Smith, J.), entered April 25, 2005, as amended by order, same court and Justice, entered May 17, 2005, which denied defendant’s motion for a default judgment on her counterclaims, unanimously affirmed, without costs.
While plaintiff offered no specific explanation for its former counsel’s failure to answer defendant’s counterclaims or to extend the time for doing so, the showing was nevertheless adequate to support a finding of excusable law office failure (see To Yiu Yeung v City of New York, 282 AD2d 217 [2001]). Plaintiff also showed a meritorious defense to the counterclaims. Concur—Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.